Case 1:20-cv-01041-STA-cgc Document 72 Filed 12/08/20 Page 1 of 14                    PageID 471



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF TENNESSEE
                                EASTERN DIVISION


TOMMY HOLLINGSWORTH,                             )
                                                 )
       Plaintiff,                                )
                                                 )
v.                                               )             Case No. 1:20-cv-01041-STA-cgc
                                                 )
HENRY COUNTY, et al.,                            )
                                                 )
       Defendants.                               )


        ORDER GRANTING DEFENDANTS’ PARTIAL MOTION TO DISMISS


       Before the Court is Defendants Henry County, Tennessee; Henry County Sheriff Monte

Belew, Steve Dean, Stephen Page, Daniel Powell, Wayne Fuqua, Brent Coffman, Kyle Cronkright,

Gary Carroll, Hunter Wade, Rob Camper, and William B. Smith’s Motion for Partial Dismissal

(ECF No. 36). Plaintiff Thomas Hollingsworth, as personal representative of the Estate of

Christopher Archie, has responded in opposition. Defendants have submitted a reply. For the

reasons set forth below, the Motion is GRANTED.

                                       BACKGR7\OUND

       Plaintiff filed this action seeking damages for the violation of Christopher Archie’s

constitutional rights pursuant to 42 U.S.C. § 1983. Specifically, Plaintiff alleges that Defendants

violated Archie’s Fourteenth Amendment right to substantive and procedural due process by

showing deliberate indifference to Archie’s serious medical needs while he was a pretrial detainee

at the Henry County Detention Facility. Defendants now move to dismiss claims against some of

the Henry County Sheriff’s Department officials named as Defendants. The Court accepts the

following well pleaded factual allegations of the First Amended Complaint (ECF No. 28) as true

for purposes of deciding Defendants’ Partial Motion to Dismiss.
Case 1:20-cv-01041-STA-cgc Document 72 Filed 12/08/20 Page 2 of 14                   PageID 472




       Plaintiff’s decedent Christopher Archie was a 34-year old resident of Henry County,

Tennessee, who suffered from dangerously high blood pressure. (Am. Compl. ¶¶ 15, 17.) On

January 24, 2019, Henry County Sheriff’s Deputy Gary Carroll arrested Archie on an out-of-state

warrant. (Id. ¶ 15.) At the time of his arrest, Archie told Deputy Carroll about his condition and

gave him two of the prescription pills he took to control his blood pressure. (Id. ¶ 17.) Archie

bonded out later the same day, and an unknown deputy returned his medication to him. (Id. ¶ 18.)

Within days, a judge revoked his bond after learning about a second out-of-state warrant for

Archie’s arrest. (Id. ¶ 19.) Henry County Sheriff’s Deputy Wayne Fuqua took Archie back into

custody on January 29, 2019, after the court revoked his bond and ordered his arrest. (Id. ¶ 20.)

The First Amended Complaint implies that Archie did not have his blood pressure medication with

him at the time of his second arrest and does not indicate whether Archie informed Fuqua about

his health condition.

       During his pretrial detention at the Henry County Detention Facility, Archie began to

experience severe headaches and complained about them to other inmates and also to family

members during phone calls. (Id. ¶ 21.) On January 31, 2019, two days after Archie had been

taken back into custody, a family member attempted to deliver Archie’s blood pressure medication

to the jail. (Id. ¶ 22.) An unnamed deputy jailer refused to accept the medication and turned

Archie’s family member away. (Id.) Archie continued to experience bad headaches, dizziness,

and head pressure in the days that followed. On February 14, 2019, Archie complained about his

headache to Deputy Kyle Cronkwright who provided Archie with ibuprofen. (Id. ¶ 23.)

       By February 16, 2019, Archie’s condition had deteriorated. When Archie requested

medical attention, Deputy William Smith advised him to lie down. (Id. ¶ 24.) By 5:30 p.m. that

evening, Archie had grown so weak another inmate had to push the sick call button for him. (Id.)



                                                    2
Case 1:20-cv-01041-STA-cgc Document 72 Filed 12/08/20 Page 3 of 14                         PageID 473




When Archie reported to Deputies Brent Coffman and Hunter Wade that his head felt like it was

going to explode, the deputies provided him with Tylenol and escorted Archie to the booking area

for medical evaluation. (Id.) As Archie sat in the booking area, he had obvious difficulty in sitting

upright and suffered serious pain. (Id. ¶ 25.) Deputy Carroll, the officer who had arrested Archie

the first time back on January 19, 2019, observed Archie in distress and asked him if he had been

receiving his blood pressure medication. (Id. ¶ 26.) Only after Archie fell to the floor in pain and

began to seize did deputies finally call for medical help. (Id.) After an ambulance arrived, Deputy

Rob Camper suggested to paramedics that Archie may have suffered a drug overdose. (Id. ¶ 27.)

Based on Camper’s mistaken assumption, paramedics administered Narcan. (Id. ¶ 26.) Archie

never regained consciousness and died after being transported to Vanderbilt University Medical

Center. (Id. ¶ 28.)

       In their Partial Motion to Dismiss, Defendants argue that the First Amended Complaint

fails to state a plausible claim for relief against certain Defendants in an individual capacity. First,

Sheriff Belew and Dean, Page, and Powell (all administrative officers at the Henry County

Correctional Facility) contend that Plaintiff has not alleged how any of them were deliberately

indifferent to Archie’s serious medical needs or were otherwise personally involved in the denial

of Archie’s medical care. Second, Defendants argue that the First Amended Complaint only

alleges that Deputy Fuqua arrested Archie on January 29, 2019. There is no other allegation to

show that Deputy Fuqua was personally involved in Archie’s medical care, other than placing him

under arrest. Finally, Defendants argue that the First Amended Complaint fails to state a section

1983 claim against Sergeant Camper. Plaintiff only alleges that Camper mistakenly supposed that

Archie was experiencing a drug overdose and that Camper directed another jail employee to go

back to Archie’s cell and inquire about it. Defendants contend that these facts are inconsistent



                                                       3
Case 1:20-cv-01041-STA-cgc Document 72 Filed 12/08/20 Page 4 of 14                       PageID 474




with deliberate indifference. For each of these reasons, Defendants argue that the Court should

dismiss all claims against these individual Defendants.

       Plaintiff has responded in opposition. Plaintiff first argues that Defendants have essentially

moved for summary judgment by arguing that Plaintiff has failed to allege sufficient facts to

support his claims against certain individual Defendants. Without an opportunity for discovery,

Plaintiff has no way to allege all of the material facts concerning each Defendant’s actions.

Plaintiff contends then that the Court should deny Defendants’ Motion for this reason alone. As

far as the allegations against Sheriff Belew and the jail administrative officers Dean, Page, and

Powell, Plaintiff argues that the pleadings have alleged enough facts to hold each liable for

Archie’s death. The First Amended Complaint shows that each of these Defendants was on notice

of Archie’s serious health condition. Plaintiff has alleged that Archie was held at the Henry County

Correctional Facility previously and that Archie made a number of complaints to staff. Plaintiff

contends that this suffices to allege a pattern or practice of deliberate indifference, or at the very

least acquiescence or implicit authorization of staff’s deliberate indifference to the serious medical

needs. Plaintiff also argues that the First Amended Complaint contains enough facts to hold

Deputies Fuqua and Sergeant Camper liable for their involvement in Archie’s detention and

awareness of his serious medical needs.

       In their reply Defendants disagree that their Motion does anything other than test the

sufficiency of the pleadings. Defendants restate their position that the First Amended Complaint

contains no facts to show how Sheriff Belew or the jail administrators were personally involved in

Archie’s treatment. Plaintiff’s arguments about “staff” and “systemic failures” at the jail are not

supported with factual contentions in the pleadings. Likewise, Plaintiff has not shown that his




                                                      4
Case 1:20-cv-01041-STA-cgc Document 72 Filed 12/08/20 Page 5 of 14                      PageID 475




First Amended Complaint makes any allegations of personal involvement on the part of Fuqua or

Camper to suggest deliberate indifference to a serious medical need.

                                   STANDARD OF REVIEW

       Plaintiff argues that Defendants’ Rule 12(b)(6) challenge unfairly puts Plaintiff to his

proof, even though the case is only at the pleadings stage and the parties have engaged in no

discovery. The Court finds Plaintiff’s argument unpersuasive. Defendants’ Motion presents

classic Rule 12(b)(6) issues and bears none of the hallmarks of a Rule 56 motion for summary

judgment. A defendant may move to dismiss a claim “for failure to state a claim upon which relief

can be granted” under Federal Rule of Civil Procedure 12(b)(6). As part of its standard of review,

the Court is confined to the allegations of the pleadings and is bound to accept the facts alleged in

the First Amended Complaint as true and construe them in the light most favorable to Plaintiff.

Scheuer v. Rhodes, 416 U.S. 232, 236 (1974); Saylor v. Parker Seal Co., 975 F.2d 252, 254 (6th

Cir. 1992). In their Partial Motion to Dismiss, Defendants have contested the plausibility of the

pleadings based only on Plaintiff’s failure to allege essential elements of his claims against some

but not all Defendants. This is precisely the sort of argument a party may raise under Rule 12(b)(6).

Wittstock v. Mark a Van Sile, Inc., 330 F.3d 899, 902 (6th Cir. 2003) (“To avoid dismissal under

Rule 12(b)(6), a complaint must contain either direct or inferential allegations with respect to all

material elements of the claim.”). And Defendants have not presented any evidence outside of the

pleadings and have not argued that the evidence fails to show any genuine disputes of material

fact, in other word, the kinds of arguments which typically implicate Rule 56. All of this confirms

that Defendants’ request for judgment as a matter of law is based on Rule 12(b)(6) and the

sufficiency of the pleadings.




                                                     5
Case 1:20-cv-01041-STA-cgc Document 72 Filed 12/08/20 Page 6 of 14                        PageID 476




       Plaintiff argues that the dismissal of certain Defendants at this stage of the case would

prematurely deprive Plaintiff of the opportunity to develop the facts concerning these Defendants

and their possible liability for the denial of Archie’s constitutional rights. But this argument puts

the proverbial cart before the horse. It is true that a complaint need only contain “a short and plain

statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). The

Rule 8 standard does not require “detailed factual allegations,” just something more than “labels

and conclusions” or “a formulaic recitation of the elements of a cause of action.” Ashcroft v. Iqbal,

556 U.S. 662, 681 (2009); Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007). However,

before a plaintiff can “unlock the doors of discovery,” Iqbal, 556 U.S. at 678–79, the plaintiff must

plead facts that, if accepted as true, are sufficient “to raise a right to relief above the speculative

level” and to “state a claim to relief that is plausible on its face.” Twombly, 550 U.S. at 555, 570.

So, Plaintiff’s argument that he is entitled to some measure of discovery before Defendants can

challenge the plausibility of the pleadings is not altogether convincing.

       The Court concludes that Defendants’ Motion raises a Rule 12(b)(6) challenge to the

sufficiency of the First Amended Complaint, Plaintiff’s arguments to the contrary notwithstanding.

                                            ANALYSIS

         The issue presented at the pleadings stage is whether the First Amended Complaint states

plausible § 1983 claims against certain Defendants. Section 1983 imposes liability on any “person

who, under color of any statute, ordinance, regulation, custom or usage, of any State” subjects

another to “the deprivation of any rights, privileges, or immunities secured by the Constitution or

laws.” 42 U.S.C. § 1983. In order to prevail on such a claim, a § 1983 plaintiff must establish

“(1) that there was the deprivation of a right secured by the Constitution and (2) that the deprivation

was caused by a person acting under color of state law,” commonly known as a state actor.


                                                      6
Case 1:20-cv-01041-STA-cgc Document 72 Filed 12/08/20 Page 7 of 14                      PageID 477




Wittstock, 330 F.3d at 902. Defendants argue that the First Amended Complaint fails to allege

enough facts to hold certain Defendants who are supervisory officials, including Henry County

Sheriff Monte Belew, liable in their individual capacities and otherwise fails to state a plausible

claim for relief against Deputy Fuqua or Sergeant Camper. The Court now considers the merits

of each line of argument.

       I.        Claims Against Supervisory Officials

       Plaintiff alleges that Sheriff Belew and Dean, Page, and Powell, who were all supervisory

or administrative personnel at the jail, are liable under § 1983 for deliberate indifference to

Archie’s serious medical needs. The question is whether the First Amended Complaint alleges the

kind of personal involvement required to hold the supervisory officials liable in an individual

capacity. State actors can be sued in their official capacity or individual capacity. An official

capacity claim “is only nominally against the official and in fact is against the official’s office,”

while an individual capacity claim seeks to hold a defendant individually liable for his own actions.

Lewis v. Clarke, 137 S.Ct. 1285, 1291 (2017) (citing Will v. Mich. Dept. of State Police, 491 U.S.

58, 71 (1989).

       Supervisory personnel like these Defendants may not be held personally liable under §

1983 merely on the basis of respondeat superior. Iqbal, 556 U.S. at 676 (“Government officials

may not be held liable for the unconstitutional conduct of their subordinates under a theory

of respondeat superior.”); Winkler v. Madison Cnty., 893 F.3d 877, 898 (6th Cir. 2018) (citing

Bellamy v. Bradley, 729 F.2d 416, 421 (6th Cir. 1984)). A supervisor will not be liable “simply

because he or she was charged with overseeing a subordinate who violated the constitutional rights

of another.” Peatross v. City of Memphis, 818 F.3d 233, 241 (6th Cir. 2016) (citing Gregory v.




                                                     7
Case 1:20-cv-01041-STA-cgc Document 72 Filed 12/08/20 Page 8 of 14                          PageID 478




City of Louisville, 444 F.3d 725, 751 (6th Cir. 2006). “Active unconstitutional behavior,” and not

the “mere failure to act,” is required. Id.

        The Court holds that the First Amended Complaint fails to state plausible § 1983 individual

capacity claims against Belew, Dean, Page, and Powell. There is no allegation of personal

involvement to connect any of these supervisory officials with Archie’s arrest, detention, or

medical care during his incarceration at the jail. Plaintiff resists this conclusion arguing that “staff”

had something like constructive knowledge of Archie’s serious medical needs, based on

information received by Deputy Carroll when he initially arrested Archie, from Archie’s own

complaints and requests for help during his detention, and perhaps even from Archie’s previous

incarceration at the Henry County Detention Facility. But none of these arguments, even if they

were supported with well-pleaded facts in the First Amended Complaint, would make the

supervisory officials liable in their individual capacities.

        It is true that a supervisor can be liable without being present and witness to the

unconstitutional act of a subordinate and even if the supervisor himself has not “physically put his

hands” on an inmate. Peatross, 818 F.3d at 242. A supervisor may be actively involved in

unconstitutional conduct if the supervisor “encouraged the specific incident of misconduct or in

some other way directly participated in it.” Id. This means a § 1983 plaintiff can also show that

the official implicitly authorized the misconduct, approved of the misconduct, or knowingly

acquiesced in the misconduct of a subordinate. Campbell v. City of Springfield, Ohio, 700 F.3d

779, 790 (6th Cir. 2012) (citing Shehee v. Luttrell, 199 F.3d 295, 300 (6th Cir. 1999)). While there

is not always a bright line between acquiescence and the mere failure to act, a supervisor may be

liable where he has “abandon[ed] the specific duties of his position in the face of actual knowledge

of a breakdown in the proper workings of the department.” Winkler, 893 F.3d at 898 (affirming



                                                       8
Case 1:20-cv-01041-STA-cgc Document 72 Filed 12/08/20 Page 9 of 14                      PageID 479




summary judgment for a county jail administrator where the plaintiff had not shown that the jailer

“allowed the jail to operate with the knowledge that existing healthcare policies were exposing

inmates to a substantial risk of serious harm”) (quoting Taylor v. Mich. Dep’t of Corr., 69 F.3d 76,

81 (6th Cir. 1995)).

       But this is not the case here, or at least not the case Plaintiff alleged in the First Amended

Complaint. Plaintiff has not alleged “a breakdown in the proper workings” of the Henry County

Detention Center, much less that Sheriff Belew or other jail administrators knew about such a

breakdown and turned a blind eye to it. Winkler, 893 F.3d at 898. Put another way, Plaintiff does

not allege that any supervisory official “abdicated his specific job responsibility” or that the

performance of the supervisor’s job had a causal connection to Archie’s denial of medical care.

Id. at 898–99; see also Campbell, 700 F.3d at 790 (holding that a sheriff’s “indifference to

maintaining a properly functioning K-9 unit could be reasonably expected to give rise to just the

sort of injuries that occurred”). In sum, Plaintiff has alleged no facts to hold these Defendants

liable under an abandonment or abdication theory of supervisory liability. Therefore, Defendants

are entitled to the dismissal of all claims against Sheriff Belew and Dean, Page, and Powell in their

individual capacities.

       II.     Deputy Fuqua and Sergeant Camper

       Defendants also seek the dismissal of the individual capacity claims against Deputy Fuqua

and Sergeant Camper, though for different reasons. Defendants do not contest the First Amended

Complaint’s allegations about Fuqua and Camper’s personal involvement in Archie’s case.

Defendants just argue that the First Amended Complaint fails to state plausible § 1983 claims

against either Defendant. The Court agrees.




                                                     9
Case 1:20-cv-01041-STA-cgc Document 72 Filed 12/08/20 Page 10 of 14                       PageID 480




        In any § 1983 case, the “threshold inquiry” is “to identify the specific constitutional right”

 at issue and then “determine the elements of, and rules associated with, an action seeking damages

 for its violation.” Manuel v. City of Joliet, Ill., 137 S.Ct. 911, 916 (2017) (quoting Albright v.

 Oliver, 510 U.S. 266, 271 (1994)). In this case the First Amended Complaint alleges a deliberate

 indifference to Archie’s serious medical needs while he was a pretrial detainee at the Henry County

 Detention Facility. “The Eighth Amendment’s prohibition on cruel and unusual punishment

 generally provides the basis to assert a § 1983 claim of deliberate indifference to serious medical

 needs, but where that claim is asserted on behalf of a pre-trial detainee, the Due Process Clause of

 the Fourteenth Amendment is the proper starting point.” Griffith v. Franklin Cnty., Ky., 975 F.3d

 554, 566 (6th Cir. 2020) (quoting Winkler, 893 F.3d at 890). The Sixth Circuit analyzes both Eight

 Amendment and Fourteenth Amendment denial-of-medical-care claims under the same legal

 standards. Id. (collecting cases).

        An Eighth Amendment claim consists of both objective and subjective components.

 Farmer v. Brennan, 511 U.S. 825, 834 (1994). The objective component under Farmer requires

 that a prisoner have a serious medical need. Blackmore v. Kalamazoo Cnty., 390 F.3d 890, 895

 (6th Cir. 2004). “[A] medical need is objectively serious if it is one that has been diagnosed by a

 physician as mandating treatment or one that is so obvious that even a lay person would readily

 recognize the necessity for a doctor’s attention.” Id. at 897 (internal quotation marks omitted).

 For purposes of Defendants’ Partial Motion to Dismiss, the Court assumes without deciding that

 Archie suffered from a serious medical need. Archie’s elevated blood pressure and his need for

 medication to control the condition arguably meet the test for a sufficiently serious medical need.

        To establish Farmer’s subjective component of an Eighth Amendment violation, a prisoner

 must demonstrate that the prison official acted with a “sufficiently culpable state of mind.”



                                                     10
Case 1:20-cv-01041-STA-cgc Document 72 Filed 12/08/20 Page 11 of 14                       PageID 481




 Farmer, 511 U.S. at 834. Specifically, a plaintiff must show that the official acted with “deliberate

 indifference” to a substantial risk that the prisoner would suffer serious harm. Id. The Court notes

 that there currently exists some debate about over whether the Eighth Amendment’s deliberate

 indifference standard should apply to a pretrial detainee’s § 1983 conditions-of-confinement

 claims under the Fourteenth Amendment, including claims for the denial of medical care. The

 Supreme Court decided in Kingsley v. Hendrickson, 135 S. Ct. 2466 (2015) that a pretrial

 detainee’s excessive force claim should be analyzed under the Fourteenth Amendment’s objective

 reasonableness standard and rejected a test based on the officers’ “subjective[] awareness that their

 use of force was unreasonable.” Kingsley, 135 S. Ct. at 2470, 2472–73. The Sixth Circuit has

 “recognize[d] that [Kingsley’s] shift in Fourteenth Amendment deliberate indifference

 jurisprudence calls into serious doubt whether [a pretrial detainee] need even show that the

 individual defendant-officials were subjectively aware of her serious medical conditions and

 nonetheless wantonly disregarded them.” Richmond v. Huq, 885 F.3d 928, 938 n.3 (6th Cir. 2018).

        In a number of reported cases since Kingsley, however, the Sixth Circuit has continued to

 apply the Eight Amendment’s deliberate indifference standard in denial of medical treatment cases

 brought by pretrial detainees. See Winkler, 893 F.3d at 890; Bays v. Montmorency Cnty., 874 F.3d

 264, 268 (6th Cir. 2017) (citing City of Revere v. Mass. Gen. Hosp., 463 U.S. 239, 243–44 (1983));

 Brown v. Chapman, 814 F.3d 436, 444 (6th Cir. 2016); Baynes v. Cleland, 799 F.3d 600, 618 (6th

 Cir. 2015). And in Richmond, despite wondering whether Kingsley had altered the deliberate

 indifference standard under the Fourteenth Amendment, the panel once again applied the Eighth

 Amendment’s deliberate indifference standard to a pretrial detainee’s claims for inadequate

 medical care. Richmond, 885 F.3d at 937–38.




                                                      11
Case 1:20-cv-01041-STA-cgc Document 72 Filed 12/08/20 Page 12 of 14                     PageID 482




        In two recent reported decisions on this issue, the Court of Appeals recognized the

 emerging circuit-split over the sweep of Kingsley’s holding but again declined to take a side.

 Troutman v. Louisville Metro Dep’t of Corr., 979 F.3d 472, 482 n.8 (6th Cir. 2020) (“Plaintiffs

 and their amici assert that we should adopt the standard used by the Second, Seventh, and Ninth

 Circuits which applies Kingsley v. Hendrickson, 576 U.S. 389, 135 S. Ct. 2466, 192 L.Ed.2d 416

 (2015) to claims of inadequate medical treatment claims raised by pretrial detainees. This case

 does not present the opportunity to do so, though the question remains open

 whether Kingsley applies beyond excessive-force claims.”); Griffith, 975 F.3d at 570 (“Our court

 has generally stayed out of the fray. We have found it unnecessary to answer the question each

 time we have confronted the issue, instead holding that the same result would obtain under either

 the subjective test dictated by Farmer or by a purely objective test derived from Kingsley.”).

        In the final analysis, the Court declines to rule on this question. The parties have not

 specifically argued the Kingsley issue and have instead argued that the deliberate indifference

 standard applies. What is more, the First Amended Complaint fails to allege a plausible § 1983

 claim against Fuqua and Camper under either standard. Therefore, the Court finds it unnecessary

 to decide whether a deliberate indifference standard or an objective reasonableness standard

 applies to Plaintiff’s claims for the denial of Archie’s medical care.

        Concerning Deputy Fuqua, the First Amended Complaint alleges that Fuqua arrested

 Archie on January 29, 2019, after a judge revoked Archie’s bond. This is the extent of the

 allegations about Deputy Fuqua’s contact with Archie. Other than this single encounter, there are

 no allegations that Fuqua had any other interaction with Archie during his pretrial detention. None

 of the facts, as pleaded, suggest that Archie advised Fuqua about his need for medication,

 addressed any medical complaints to Fuqua, or made any requests for treatment to Fuqua. The



                                                      12
Case 1:20-cv-01041-STA-cgc Document 72 Filed 12/08/20 Page 13 of 14                    PageID 483




 First Amended Complaint does allege that Archie telephoned a family member after his arrest and

 complained of a severe headache, presumably the same day Fuqua arrested him. Even construing

 the pleadings in a light most favorable to Plaintiff, there is simply nothing in the pleadings to

 suggest that Deputy Fuqua was ever aware of a substantial risk to Archie, much less that he

 disregarded the risk, or that Fuqua acted in an objectively unreasonable manner at the time of

 Archie’s arrest. Without more, the First Amended Complaint does not state a plausible § 1983

 claim against Fuqua in his individual capacity for deliberate indifference to Archie’s serious

 medical needs.

        As for Sergeant Camper, the First Amended Complaint alleges that when Archie began to

 seize at some point during his detention, Deputy Camper was present when paramedics arrived to

 treat Archie. Plaintiff specifically alleges that Camper directed another jailer to go to Archie’s

 housing pod to ask what drugs Archie had taken, apparently hypothesizing that Archie might be

 experiencing a drug overdose. According to Plaintiff, Camper’s theory played some part in the

 paramedics’ decision to administer Narcan, the trade name for “Naloxone, a drug that reverses the

 potentially lethal depression of the central nervous system and respiratory system caused by

 opioids.” United States v. Brown, 752 F. Appx. 309, 311 & n.1 (6th Cir. 2018).

        But these allegations do not rise to the level of deliberate indifference or show that

 Camper’s actions were objectively unreasonable. If anything, the pleadings suggest that Camper

 may have acted negligently, and “liability for negligently inflicted harm is categorically beneath

 the threshold of constitutional due process.” Kingsley, 135 S. Ct. at 2472 (emphasis in original);

 see also Farmer, 511 U.S. at 835 (“[D]eliberate indifference describes a state of mind more

 blameworthy than negligence.”). The Court concludes then that Defendants are entitled to the

 dismissal of the individual capacity claims against Fuqua and Camper.



                                                    13
Case 1:20-cv-01041-STA-cgc Document 72 Filed 12/08/20 Page 14 of 14                     PageID 484




                                         CONCLUSION

        The First Amended Complaint fails to allege any claim against Sheriff Belew and Dean,

 Page, and Powell in their individual capacities. Plaintiff also failed to allege a plausible § 1983

 claim against Fuqua or Camper in an individual capacity. Therefore, Defendants’ Partial Motion

 to Dismiss is GRANTED.

        IT IS SO ORDERED.
                                              s/ S. Thomas Anderson
                                              S. THOMAS ANDERSON
                                              CHIEF UNITED STATES DISTRICT JUDGE

                                              Date: December 8, 2020.




                                                     14
